UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-1658


ANTHONY GIBSON,

                  Plaintiff – Appellant,

          v.

HAMPTON    ROADS    SHIPPING    ASSOCIATION;            INTERNATIONAL
LONGSHOREMEN’S ASSOCIATION, LOCAL 1248,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:09-cv-00300-RBS-FBS)


Submitted:   January 19, 2011                Decided:    February 1, 2011


Before AGEE and      DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Gibson, Appellant Pro Se.      Dean Taylor Buckius,
VANDEVENTER BLACK, LLP, Norfolk, Virginia; Lance Arlington
Jackson, Charles S. Montagna, MONTAGNA, KLEIN, CAMDEN, LLP,
Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony    Gibson    appeals     the   district      court’s    order

granting    judgment    to      Defendants    in    this       action     alleging

employment discrimination based on disability.                 We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.              Gibson v. Hampton

Rds. Shipping Ass’n, No. 2:09-cv-00300-RBS-FBS (E.D. Va. May 12,

2010).     We dispense with oral argument because the facts and

legal    contentions   are   adequately      presented     in    the     materials

before   the   court   and   argument     would    not   aid    the     decisional

process.

                                                                          AFFIRMED




                                      2